Exhibit 10.2

PROLOGIS, INC.

2016 OUTPERFORMANCE PLAN

LTIP UNIT AWARD AGREEMENT

Name of the Grantee: [                                    ] (the “Grantee”)

Performance Period: January 1, 201   through December 31, 201  

Participation Points Awarded: [            ]

No. of LTIP Units Issued: [                            ]

Grant Effective Date: [            ]

RECITALS

A. The Grantee is an employee of Prologis, Inc. (the “Company”) or a “Related
Company” as defined in the Prologis, Inc. Long-Term Incentive Plan (as amended
and supplemented from time to time, the “Plan”) and provides services to
Prologis, L.P., through which the Company conducts substantially all of its
operations (the “Partnership”).

B. Pursuant to the Plan, the Prologis, Inc. Outperformance Plan (as amended,
restated and supplemented from time to time, the “POP”), and the Limited
Partnership Agreement of the Partnership (as amended and supplemented from time
to time, the “Partnership Agreement”), the Company as general partner of the
Partnership hereby grants to the Grantee a Full Value Award (as defined in the
Plan, referred to herein as an “Award”) in the form of, and by causing the
Partnership to issue to the Grantee, the number of LTIP Units (as defined in the
Partnership Agreement) set forth above (the “Award LTIP Units”) having the
rights, voting powers, restrictions, limitations as to distributions,
qualifications and terms and conditions of redemption and conversion set forth
herein and in the Partnership Agreement, in lieu of settling the Participation
Points set forth above in cash or shares of common stock of the Company, at the
election of the Company, upon the conclusion of the Performance Period set forth
above.

C. The Compensation Committee (the “Committee”) of the Board of Directors of the
Company (or a subcommittee thereof) estimated, in accordance with Section 2.7 of
the POP, that the Participation Points set forth above, as previously awarded
for the Performance Period set forth above, could, as of the end of the
Performance Period, represent a value that would, based on reasonable
assumptions used by the Committee in arriving at its estimate or its methodology
to determine the estimate, be converted into a number of LTIP Units up to the
Award LTIP Units. After the date hereof the Committee may determine that the
Grantee is entitled to additional Participation Points with respect to the
Performance Period set forth above, in which case the number of additional
Participation Points awarded, the number of additional LTIP Units issued and the
Grant Effective Date thereof shall be set forth in an addendum hereto (an “Award
Addendum”) which thereafter shall be deemed part of this award agreement for all
purposes as if it were an amendment hereto. The Award LTIP Units were calculated
pursuant to an approximation, based on reasonable assumptions, of the final
Performance Pool (as defined in the POP) and of the percentage of such
Performance Pool that would be attributable to the Grantee at the conclusion of
the Performance Period pursuant to the POP based on the aggregate Participation
Points awarded to Grantee relative to all Participation Points then outstanding
for all POP participants. The exact number of LTIP Units earned shall be
determined at the conclusion of the applicable performance period in accordance
with the POP.



--------------------------------------------------------------------------------

D. Generally, under the POP, in the event that the Company’s annualized total
return to shareholders during the Performance Period exceeds the annualized
total shareholder return of the MSCI US REIT Index (RMS) by more than 100 basis
points during the Performance Period, then a Performance Pool will be formed
under the POP equal to three percent (3%) of the Company’s excess return to
shareholders, provided that in no event shall the Performance Pool exceed an
amount equal to the greater of (i) the Dollar-Based Cap (as defined in the POP)
or (ii) the Capitalization-Based Cap (as defined in the POP). The Grantee’s
earned Award, generally, will equal (A) the Grantee’s aggregate Participation
Points divided by the Total Participation Points granted by the Company for the
Performance Period, multiplied by (B) the Performance Pool. If the Performance
Pool exceeds the Dollar-Based Cap, then the Grantee’s Award shall be bifurcated,
as set forth below, into the Base Value (as defined in the POP) and the Excess
Value (as defined in the POP). The Grantee’s earned Award shall also be subject
to achievement of Positive TSR (as defined in the POP). Special provisions will
apply, and the Award may be forfeited in the event that Grantee’s employment is
terminated prior to the end of the Performance Period or, with respect to the
Excess Value, if any, prior to the First Anniversary, Second Anniversary or
Third Anniversary (each as defined in the POP), as applicable. The Award will be
governed by the terms of the POP.

E. Upon the close of business on the Grant Effective Date pursuant to this LTIP
Unit Award Agreement (this “Agreement”), the Grantee shall receive the number of
LTIP Units specified above, subject to the restrictions and conditions set forth
herein, in the POP, in the Plan, and in the Partnership Agreement. Unless
otherwise indicated, capitalized terms used herein but not defined shall have
the meanings given to those terms in the POP.

NOW, THEREFORE, the Company, the Partnership and the Grantee agree as follows:

1. Effectiveness of Award. The Grantee shall be admitted as a partner of the
Partnership with beneficial ownership of the Award LTIP Units as of the Grant
Effective Date by (i) signing and delivering to the Partnership a copy of this
Agreement, (ii) signing, as a Limited Partner, and delivering to the Partnership
a counterpart signature page to the Partnership Agreement (attached hereto as
Exhibit A) and (iii) making a Capital Contribution (as defined in the
Partnership Agreement) in cash in the amount of [$         ] per Award LTIP Unit
to the Partnership (the “Per Unit Contribution”). Upon execution of this
Agreement by the Grantee, the Partnership and the Company, the books and records
of the Partnership maintained by the General Partner shall reflect the issuance
to the Grantee of the Award LTIP Units. Thereupon, the Grantee shall have all
the rights of a Limited Partner of the Partnership with respect to a number of
LTIP Units equal to the Award LTIP Units, subject, however, to the restrictions
and conditions specified in Section 2 below and elsewhere herein. The LTIP Units
are uncertificated securities of the Partnership and upon the Grantee’s request
the General Partner shall confirm the number of LTIP Units issued to the
Grantee.

 

2



--------------------------------------------------------------------------------

2. Vesting of Award LTIP Units.

(i) This Award is subject to performance vesting and a continuous service
requirement during the Performance Period and, with respect to the Excess Value,
if any, through the applicable anniversary of the Valuation Date. The Award LTIP
Units will be subject to forfeiture (a) based on the Company’s performance to
the extent provided in Section 2(ii) by reference to the provisions of Sections
2.1, 2.2, 2.3 and 2.4 of the POP, and (b) in the event of termination of the
Grantee’s employment, death or disability to the extent provided in
Section 2(iii) by reference to the provisions of Section 2.5 of the POP. At any
time prior to or in connection with the determination and allocation of the
Performance Pool pursuant to the POP, the Partnership may issue additional LTIP
Units to the Grantee as provided in Section 3 hereof that shall also be
considered Award LTIP Units and subject to all of the terms and conditions of
this Agreement and the POP; provided that such issuance will be subject to the
Grantee confirming the truth and accuracy of the representations set forth in
Section 12 hereof and executing and delivering such documents, comparable to the
documents executed and delivered in connection with this Agreement, as the
Company and/or the Partnership reasonably request in order to comply with all
applicable legal requirements, including, without limitation, federal and state
securities laws, and the Grantee making a Capital Contribution (as defined in
the Partnership Agreement) in cash on or before the issuance date in such amount
as the Company, in its capacity as general partner of the Partnership, shall
determine for each such additional LTIP Unit issued.

(ii) The performance vesting provisions of Sections 2.2, 2.3 and 2.4 of the POP
shall be applied to this Award as follows:

(a) Determination of Performance Pool. As soon as practical following the
Valuation Date of a Performance Period, the Committee shall determine the size
of the Performance Pool in accordance with the steps provided in Section 2.2 of
the POP. If the Performance Pool is not a positive number, all Award LTIP Units
shall, without payment of any consideration by the Partnership, automatically
and without notice be forfeited and be and become null and void, and neither the
Grantee nor any of his or her successors, heirs, assigns, or personal
representatives will thereafter have any further rights or interests in such
Award LTIP Units.

(b) Allocation of Performance Pool. If the Performance Pool is a positive
number, the Committee shall certify in writing the size of the Performance Pool
and shall then determine the dollar value of the Award (or all Awards in case of
multiple Awards to the Grantee for the same Performance Period) with respect to
the Performance Period for which the Performance Pool has been generated by
multiplying the Performance Pool by a fraction, the numerator of which shall be
the Participation Points held by the Grantee with respect to the Performance
Period (after giving effect to all Awards to the Grantee with respect to the
Performance Period and any forfeitures of Awards by the Grantee with respect to
the Performance Period) and the denominator of which shall be the Total
Participation Points outstanding for the Performance Period (after giving effect
to all Awards to all Participants with respect to the Performance Period and any
forfeitures of Awards by any Participants with respect to the Performance
Period). If the Performance Pool exceeds the Dollar-Based Cap, then the dollar
value of the Award shall be bifurcated, concurrently with the Committee’s
determination of the dollar value of the Award, into the Base Value and the
Excess Value.

 

3



--------------------------------------------------------------------------------

(c) Vesting of Award LTIP Units. After applying Section 2(iii) hereof in the
event of termination of the Grantee’s employment, death or disability prior to
the Valuation Date, the dollar value of the Award as determined pursuant to
Section 2(ii)(a) and (b) above for the Grantee shall be divided by the Fair
Market Value of a share of Common Stock (as defined in the POP) as of the date
the Committee makes its final determination of the Base Value pursuant to
Section 2.3 of the POP or, in the case of the Excess Value, if any, the date the
Committee makes its final determination following the applicable Valuation Date
anniversary subject to satisfaction of the applicable performance criteria set
forth in Section 2.4(b)(i)-(iii) of the POP (in either case, appropriately
adjusted to the extent that the “REIT Shares Amount” or the “Deemed Partnership
Interest Value” with respect to “Common Units” (all as defined in the
Partnership Agreement) have been adjusted since the Grant Effective Date); the
resulting number is hereafter referred to as the “Earned LTIP Unit Equivalent,”
provided that the determination of the Earned LTIP Unit Equivalent is subject to
the contingency and deferral provisions of Section 2(ii)(d) below, if
applicable. Notwithstanding the foregoing, the Award shall not be converted into
the Earned LTIP Unit Equivalent unless and until the Company has Positive TSR as
set forth in Section 2(ii)(d)(III) below.

(d) Positive TSR Return Modifier.

(I) Notwithstanding Section 2(ii)(c) above, if Positive TSR has not been
achieved upon completion of the applicable Performance Period, then the Earned
LTIP Unit Equivalent (including the Base Value and the Excess Value, if any)
shall not be determined unless Positive TSR is achieved within seven (7) years
following the end of the Performance Period. For purposes of the preceding
sentence, the Company’s Absolute Shareholder Return shall be measured at the end
of each quarter, beginning with the first quarter following the end of the
Performance Period, and it shall be measured from the beginning of the
Performance Period through the end of such quarter.

(II) The Grantee’s employment with the Company or a Related Company need not
continue past the Valuation Date with respect to the Performance Period for
determination of the Earned LTIP Unit Equivalent in respect of the Base Value to
be made pursuant to this Section 2(ii)(d) or the applicable anniversary of the
Valuation Date with respect to the Performance Period for determination of the
Earned LTIP Unit Equivalent in respect of the Excess Value.

 

4



--------------------------------------------------------------------------------

(III) If Positive TSR is achieved within the seven (7) year period following the
end of the Performance Period, then as soon as reasonably practicable, but no
later than seventy-five (75) days after the end of the quarter during which
Positive TSR is achieved, the Earned LTIP Unit Equivalent shall be determined
(including the Base Value and any portion of the Excess Value, if any, that
would otherwise have been payable prior thereto) in the same manner as provided
in Section 2(ii)(c) above, except that the dollar value of the Award as
originally determined pursuant to Section 2(ii)(b) shall be divided by the Fair
Market Value of a share of Common Stock (as defined in the POP) as of the last
day of the quarter during which Positive TSR is achieved with respect to the
Base Value and any portion of the Excess Value that would otherwise have been
paid prior to the last day of the quarter during which Positive TSR is achieved,
rather than as of the earlier date provided in Section 2(ii)(c). If Positive TSR
is achieved prior to the First Anniversary, Second Anniversary or Third
Anniversary then any portion of the Excess Value that does not become payable as
of the last day of the quarter during which Positive TSR is achieved shall be
paid in accordance with Section 2.4(b)(i)-(iii) of the POP, as applicable,
without further regard to the Company’s Absolute Shareholder Return being a
positive or negative number as of the date such payment is due. The term “Earned
LTIP Unit Equivalent” refers to the number of Award LTIP Units calculated
pursuant to Section 2(ii)(c) or this Section 2(ii)(d)(III), as the case may be.

(IV) If Positive TSR is not achieved within the seven (7) year period following
the end of the Performance Period, then notwithstanding Section 2(ii)(b), the
Award and all Award LTIP Units held by the Grantee with respect to the
Performance Period shall, without payment of any consideration by the Company,
automatically and without notice terminate, be forfeited and be and become null
and void, and neither the Grantee nor any of his or her successors, heirs,
assigns, or personal representatives will thereafter have any further rights or
interests in the Award or such Award LTIP Units.

(e) Earned LTIP Unit Equivalent Compared to Award LTIP Units. If the Earned LTIP
Unit Equivalent (including the Base Value and the Excess Value earned pursuant
to Section 2.4(b)(i)-(iii) of the POP, if any) is smaller than the aggregate
number of Award LTIP Units previously issued to the Grantee, then the Grantee
shall forfeit a number of Award LTIP Units equal to the difference without
payment of any consideration by the Partnership; thereafter the term Award LTIP
Units will refer only to the Award LTIP Units that were not so forfeited and
neither the Grantee nor any of his or her successors, heirs, assigns, or
personal representatives will thereafter have any further rights or interests in
the LTIP Units that were so forfeited. For purposes of the foregoing
forfeitures, the Committee shall have the power in the Committee’s reasonable
discretion and from time to time to estimate the number of Award LTIP Units that
can be earned by the Grantee in accordance with this Section 2. If the Earned
LTIP Unit Equivalent is greater than the aggregate number of Award LTIP Units
previously issued to the Grantee (as adjusted for forfeitures pursuant to this
Section 2(ii)(e), if applicable), then, upon the performance of the calculations
set forth in Section 2(ii) above: (A) the Company shall cause the Partnership to
issue to the Grantee a number of additional LTIP Units equal to the difference;
(B) such additional LTIP Units shall be added to the Award LTIP Units previously
issued, if any, and thereby become part of this Award; (C) the Company and the
Partnership shall take such corporate and partnership action as is necessary to
accomplish the grant of such additional LTIP Units; and (D) thereafter the term
Award LTIP Units will refer collectively to the Award LTIP Units, if any, issued
prior to such additional grant plus such additional LTIP Units; provided that
such issuance will be subject to the Grantee confirming the truth and accuracy
of the representations set forth in Section 12 hereof and executing and
delivering such documents, comparable to the documents executed and delivered in
connection with this Agreement, as the Company and/or the Partnership reasonably
request in order to comply with all applicable legal requirements, including,
without limitation, federal and state securities laws, and the Grantee making a
Capital Contribution (as defined in the Partnership Agreement), if any, in cash
on or before the issuance date in such amount as the Company, in its capacity as
general partner of the Partnership, shall determine for each such additional
LTIP Unit issued. If the Earned LTIP Unit Equivalent is the same as the number
of Award LTIP Units previously issued to the Grantee, then there will be no
change to the number of Award LTIP Units.

 

5



--------------------------------------------------------------------------------

(iii) The continuous service requirements of Section 2.5 of the POP shall be
applied to this Award as follows:

(a) If the Grantee’s employment with the Company or a Related Company
terminates, the provisions of this Section 2(iii) and the POP, or the Plan if
applicable, shall govern the treatment of this Award (and in particular the
timing and method of calculations pursuant to Section 2(ii), 2(iii) and 2(iv)
and related vesting or forfeiture), unless the provisions of any employment or
other agreement to which the Grantee is then a party or termination or severance
policies of the Company applicable to the Grantee then in effect specifically
provide that they supersede this Award.

(b) In the event of termination of the Grantee’s employment (I) by the Grantee
upon Retirement (as defined in the POP) or (II) by reason of the Participant’s
death or Disability (as defined in the POP) (each a “Qualified Termination”)
after the Initial Date, but prior to the Valuation Date of the Performance
Period or, in the case of the Excess Value, if any, the applicable anniversary
of the Valuation Date set forth in Section 2.4(b)(i)-(iii) of the POP, then the
Grantee will retain the number of Participation Points previously granted to him
or her with respect to the Performance Period, but all calculations and
payments, if any, with respect to this Award shall be made at the same time and
on the same conditions set forth in Sections 2.2, 2.3 and 2.4 of the POP for all
other Participants.

(c) In the event of a termination of the Grantee’s employment for any reason
other than a Qualified Termination prior to a Valuation Date for the Performance
Period or, in the case of the Excess Value, if any, the applicable anniversary
of the Valuation Date set forth in Section 2.4 of the POP, this Award shall,
without payment of any consideration by the Company, automatically and without
notice terminate, be forfeited and be and become null and void, and neither the
Grantee nor any of his or her successors, heirs, assigns, or personal
representatives will thereafter have any further rights or interests in this
Award, or any related Participation Points or Award LTIP Units.

 

6



--------------------------------------------------------------------------------

(iv) The change of control provisions of Section 2.6 of the POP shall be applied
to this Award as follows:

(a) In the event of a Change of Control (as defined in the POP), the Committee
will determine the size of the Performance Pool for the Performance Period and
the dollar value of this Award in accordance with Section 2(ii) above no later
than the date of consummation of the Change of Control. For avoidance of doubt,
in the event of a Change of Control, the performance of all calculations and
actions pursuant to Sections 2.2 and 2.3 of the POP using the applicable
Valuation Date shall be conditioned upon the final consummation of such Change
of Control.

(b) After the determination of the dollar value of this Award (including both
the Base Value and the Excess Value, if any), if the Grantee has incurred a
Qualified Termination the Earned LTIP Unit Equivalent shall be determined as
soon as reasonably practicable, but no later than thirty (30) days following
consummation of a Change of Control. Otherwise, the dollar value of this Award
(including both the Base Value and the Excess Value, if any) shall be fixed at
the dollar amount determined pursuant to Section 2(ii) above and be payable in
cash, but shall only be paid to the Grantee upon the earlier of (A) the last day
of the Performance Period if the Grantee remains employed by the Company (or its
successor) until such day, or (B) the termination of the Grantee’s employment by
the Company (or its successor) without Cause or by the Grantee with Good Reason
prior to the end of the Performance Period if such termination of employment
occurs within twenty-four (24) months following the Change of Control.
Notwithstanding the foregoing, if the Company’s successor does not irrevocably
and unconditionally agree to assume this Award (including both the Base Value
and the Excess Value, if any) in connection with the Change of Control, the
dollar value of this Award shall be fully paid out to the Grantee in cash within
thirty (30) days of the consummation of the Change of Control.

(c) Upon a Change of Control, payment of the Excess Value, if any, shall no
longer be subject to the performance-based and employment-based conditions set
forth in Section 2.4(b) of the POP, the Positive TSR requirement set forth in
Section 2(ii)(d) and the Transfer restrictions set forth in Section 6(i) shall
no longer apply.

(d) If in connection with the Change of Control the provisions of Sections
1.14.B and 1.14.C of Exhibit K to the Partnership Agreement apply and holders of
Common Units have the opportunity to receive substitute securities upon
consummation of the Change of Control, the Partnership shall use commercially
reasonable efforts to afford the Grantee the right to participate in an exchange
of partnership interests with respect to the Earned LTIP Unit Equivalent on
terms as comparable as reasonably possible to those for a holder of an equal
number of Common Units in connection with such Change of Control, subject to the
continuing application of any restrictions then applicable to the LTIP Units
included in the Earned LTIP Unit Equivalent under the Partnership Agreement,
this Award, the POP or the Plan. In the absence of such an alternative
(including by reason of the Grantee’s failure to execute the required
documentation, meet eligibility requirements or take required steps to
participate in the exchange), the provisions of Section 2(iv)(a), 2(iv)(b) and
2(iv)(c) above shall apply automatically without any action being required or
permitted by the Grantee. For the avoidance of doubt, the foregoing provisions
of this Section 2(iv)(d) shall not be deemed to create any duty or obligation
for the Partnership or the General Partner to make available to the Grantee a
structure that preserves for the Grantee following the consummation of the
Change of Control the amount, type or timing of income, gain or loss expected to
be recognized by the Grantee for U.S. federal income tax purposes if his or her
LTIP Units had been converted into Common Units, or to make available the
opportunity to exchange the Earned LTIP Unit Equivalent for substitute
securities with terms materially the same, with respect to rights to
allocations, distributions, redemption, conversion and voting, as the LTIP Units
before such Change of Control.

 

7



--------------------------------------------------------------------------------

(v) Notwithstanding anything to the contrary set forth in this Agreement, this
Award is subject to the Recoupment Policy set forth in the Prologis Governance
Guidelines and any other clawback policies that are adopted by the Company.

3. Distributions. The Grantee shall be entitled to receive distributions with
respect to the Award LTIP Units to the extent provided for in the Partnership
Agreement as follows:

(a) The Award LTIP Units are hereby designated as “Special LTIP Units.”

(b) The LTIP Unit Distribution Participation Date with respect to the Award LTIP
Units is the Grant Effective Date set forth in this Agreement or the applicable
Award Addendum.

(c) The Special LTIP Unit Full Participation Date with respect to the Award LTIP
Units is the date on which the Earned LTIP Unit Equivalent is determined
pursuant to the applicable clause of Section 2 hereof.

(d) The Special LTIP Unit Sharing Percentage with respect to the Award LTIP
Units is ten percent (10%).

(e) All distributions paid with respect to the Award LTIP Units shall be fully
vested and non-forfeitable when paid, whether or not the Award LTIP Units have
been earned based on performance or have become vested based on continued
employment as provided in Section 2 hereof.

4. Rights with Respect to Award LTIP Units. Without duplicating the provisions
of Section 4.2 of the Plan, the POP, or Section 1.14 of Exhibit K to the
Partnership Agreement, if (i) the Company shall at any time be involved in a
merger, consolidation, dissolution, liquidation, reorganization, exchange of
shares, sale of all or substantially all of the assets or capital stock of the
Company or a transaction similar thereto, (ii) any stock dividend, stock split,
reverse stock split, stock combination, reclassification, recapitalization, or
other similar change in the capital structure of the Company, or any
distribution to holders of Common Stock other than ordinary cash dividends,
shall occur, or (iii) any other event shall occur which, in each case in the
judgment of the Committee, necessitates action by way of adjusting the terms of
this Award, then and in that event, the Committee may take such action, if any,
as it determines to be reasonably required to maintain the Grantee’s rights
hereunder so that they are substantially proportionate to the rights existing
under this Agreement prior to such event, including, but not limited to,
substitution of other awards under the Plan.

 

8



--------------------------------------------------------------------------------

5. Incorporation of POP and the Plan; Interpretation by Committee. This
Agreement is subject in all respects to the terms, conditions, limitations and
definitions contained in the POP and the Plan. In the event of any discrepancy
or inconsistency between this Agreement, the POP and the Plan, the terms and
conditions of the POP shall control. The Committee may make such rules and
regulations and establish such procedures for the administration of this
Agreement as it deems appropriate. Without limiting the generality of the
foregoing, the Committee may interpret the POP, the Plan and this Agreement,
with such interpretations to be conclusive and binding on all persons and
otherwise accorded the maximum deference permitted by law. In the event of any
dispute or disagreement as to interpretation of the POP, the Plan or this
Agreement or of any rule, regulation or procedure, or as to any question, right
or obligation arising from or related to the POP, the Plan or this Agreement,
the decision of the Committee shall be final and binding upon all persons.

6. Restrictions on Transfer.

(i) Subject to Section 2(iv)(c) above, except as otherwise permitted by the
Committee, none of the Award LTIP Units granted hereunder nor any of the common
units of the Partnership into which such Award LTIP Units may be converted (the
“Award Common Units”) shall be sold, assigned, transferred, pledged,
hypothecated, given away or in any other manner disposed of, or encumbered,
whether voluntarily or by operation of law (each such action a “Transfer”) and
the right to Redemption (as defined in the Partnership Agreement) may not be
exercised with respect to the Award Common Units until after the Third
Anniversary; provided, however, that Award LTIP Units may be Transferred prior
to such date in accordance with Section 6.5 of the Plan, so long as the
transferee agrees in writing with the Company and the Partnership to be bound by
all the terms and conditions of this Agreement and that subsequent Transfers
shall be prohibited except those in accordance with this Section 6.

(ii) The right to Redemption may be exercised with respect to Award Common
Units, and Award Common Units may be Transferred to the Partnership or the
Company in connection with the exercise thereof, in accordance with and to the
extent otherwise permitted by the terms of the Partnership Agreement.
Notwithstanding the foregoing, the right to Redemption shall not be exercisable
with respect to any Award Common Units until the Third Anniversary; provided
however, that the foregoing restriction shall not apply (i) if the right of
Redemption is exercised in connection with a Change of Control or (ii) in
connection with an LTIP Unit Forced Conversion in connection with a Capital
Transaction as described in the Partnership Agreement.

(iii) Additionally, all Transfers of Award LTIP Units or Award Common Units must
be in compliance with all applicable securities laws (including, without
limitation, the Securities Act) and the applicable terms and conditions of the
Partnership Agreement. In connection with any Transfer of Award LTIP Units or
Award Common Units, the Partnership may require the Grantee to provide an
opinion of counsel, satisfactory to the Partnership, that such Transfer is in
compliance with all federal and state securities laws (including, without
limitation, the Securities Act).

 

9



--------------------------------------------------------------------------------

(iv) Any attempted Transfer of Award LTIP Units or Award Common Units not in
accordance with the terms and conditions of this Section 6 shall be null and
void, and the Partnership shall not reflect on its records any change in record
ownership of any Award LTIP Units or Award Common Units as a result of any such
Transfer, shall otherwise refuse to recognize any such Transfer and shall not in
any way give effect to any such Transfer of any Award LTIP Units or Award Common
Units.

(v) This Agreement is personal to the Grantee, is non-assignable and is not
transferable in any manner, by operation of law or otherwise, other than by will
or the laws of descent and distribution.

7. Legend. The books and records of the Partnership or other documentation
evidencing the Award LTIP Units shall bear an appropriate legend or notation, as
determined by the Partnership in its sole discretion, to the effect that such
LTIP Units are subject to restrictions as set forth herein, in the POP, in the
Plan and in the Partnership Agreement.

8. Tax Matters; Section 83(b) Election. The Grantee hereby agrees to make an
election to include in gross income in the year of transfer the unvested Award
LTIP Units issued hereunder or under an Award Addendum, as the case may be,
pursuant to Section 83(b) of the Internal Revenue Code substantially in the form
attached hereto as Exhibit B and to supply the necessary information in
accordance with the regulations promulgated thereunder.

9. Withholding and Taxes. No later than the date as of which an amount first
becomes includible in the gross income of the Grantee for income tax purposes or
subject to the Federal Insurance Contributions Act withholding with respect to
the Award LTIP Units granted hereunder, the Grantee will pay to the Company or,
if appropriate, any of its Subsidiaries, or make arrangements satisfactory to
the Committee regarding the payment of, any United States federal, state or
local or foreign taxes of any kind required by law to be withheld with respect
to such amount. The provisions of Section 3.6 of the POP shall apply to this
award if this Award results in the payment of cash to the Grantee or the
issuance of shares of common stock (in which case the Company shall have the
right to deduct from all payments hereunder any taxes required by law to be
withheld with respect to such payments, either in cash or, with the approval of
the Committee, in the form of shares of common stock, with such shares valued
based on the Fair Market Value as of the date the withholding is in effect). The
obligations of the Company under this Agreement will be conditional on such
payment or arrangements, and the Company and its Subsidiaries also shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment otherwise due to the Grantee.

 

10



--------------------------------------------------------------------------------

10. Amendment; Modification. This Agreement may only be modified or amended in a
writing signed by the parties hereto, provided that the Grantee acknowledges
that the Plan and the POP may be amended or discontinued in accordance with
Section 7 of the Plan and Section 3.1 of the POP, and that this Agreement may be
amended or canceled by the Committee, on behalf of the Company and the
Partnership, for the purpose of satisfying changes in law or for any other
lawful purpose, so long as no such action shall adversely affect the Grantee’s
rights under this Agreement without the Grantee’s written consent. No promises,
assurances, commitments, agreements, undertakings or representations, whether
oral, written, electronic or otherwise, and whether express or implied, with
respect to the subject matter hereof, have been made by the parties which are
not set forth expressly in this Agreement. The failure of the Grantee or the
Company or the Partnership to insist upon strict compliance with any provision
of this Agreement, or to assert any right the Grantee or the Company or the
Partnership, respectively, may have under this Agreement, shall not be deemed to
be a waiver of such provision or right or any other provision or right of this
Agreement.

11. Complete Agreement. This Agreement (together with all Award Addenda, if any,
and those agreements and documents expressly referred to herein, for the
purposes referred to herein) embody the complete and entire agreement and
understanding between the parties with respect to the subject matter hereof, and
supersede any and all prior promises, assurances, commitments, agreements,
undertakings or representations, whether oral, written, electronic or otherwise,
and whether express or implied, which may relate to the subject matter hereof in
any way.

12. Investment Representation; Registration. The Grantee hereby makes the
covenants, representations and warranties set forth on Exhibit C attached hereto
as of the Grant Effective Date and as of the date or dates of determination of
the Earned LTIP Unit Equivalent. All of such covenants, warranties and
representations shall survive the execution and delivery of this Agreement by
the Grantee. The Grantee shall immediately notify the Partnership upon
discovering that any of the representations or warranties set forth on Exhibit C
was false when made or have, as a result of changes in circumstances, become
false. The Partnership will have no obligation to register under the Securities
Act any of the Award LTIP Units or any other securities issued pursuant to this
Agreement or upon conversion or exchange of the Award LTIP Units into other
limited partnership interests of the Partnership or shares of capital stock of
the Company.

13. No Obligation to Continue Employment or Other Service Relationship. Neither
the Company nor any Related Company is obligated by or as a result of the Plan,
the POP or this Agreement to continue to have the Grantee provide services to it
or to continue the Grantee in employment and neither the Plan, the POP nor this
Agreement shall interfere in any way with the right of the Company or any of its
Subsidiaries to terminate its service relationship with the Grantee or the
employment of the Grantee at any time.

14. No Limit on Other Compensation Arrangements. Nothing contained in this
Agreement shall preclude the Company from adopting or continuing in effect other
or additional compensation plans, agreements or arrangements, and any such
plans, agreements and arrangements may be either generally applicable or
applicable only in specific cases or to specific persons.

15. Status of Award LTIP Units under the Plan. The Award LTIP Units are both
issued as equity securities of the Partnership and granted as a “Full Value
Award” under the Plan. The Company will have the right at its option, as set
forth in the Partnership Agreement, to issue Common Stock in exchange for
partnership units into which Award LTIP Units may have been converted pursuant
to the Partnership Agreement, subject to certain limitations set forth in the
Partnership Agreement, and such Common Stock, if issued, will be issued under
the Plan. The Grantee acknowledges that the Grantee will have no right to
approve or disapprove such election by the Company.

 

11



--------------------------------------------------------------------------------

16. Severability. If any term or provision of this Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or under any
applicable law, rule or regulation, then such provision shall be construed or
deemed amended to conform to applicable law (or if such provision cannot be so
construed or deemed amended without materially altering the purpose or intent of
this Agreement and the grant of Award LTIP Units hereunder, such provision shall
be stricken as to such jurisdiction and the remainder of this Agreement and the
award hereunder shall remain in full force and effect).

17. Section 409A. If any compensation provided by this Agreement may result in
the application of Section 409A of the Code, the Company shall, in consultation
with the Grantee, modify the Agreement in the least restrictive manner necessary
in order to, where applicable, (i) exclude such compensation from the definition
of “deferred compensation” within the meaning of such Section 409A or
(ii) comply with the provisions of Section 409A, other applicable provision(s)
of the Code and/or any rules, regulations or other regulatory guidance issued
under such statutory provisions and to make such modifications, in each case,
without any diminution in the value of the benefits granted hereby to the
Grantee.

18. Law Governing. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO ANY
PRINCIPLES OF CONFLICTS OF LAW WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF
ANY JURISDICTION OTHER THAN THE STATE OF MARYLAND.

19. Headings. Section, paragraph and other headings and captions are provided
solely as a convenience to facilitate reference. Such headings and captions
shall not be deemed in any way material or relevant to the construction, meaning
or interpretation of this Agreement or any term or provision hereof.

20. Notices. Notices hereunder shall be mailed or delivered to the Partnership
at its principal place of business and shall be mailed or delivered to the
Grantee at the address on file with the Partnership or, in either case, at such
other address as one party may subsequently furnish to the other party in
writing.

21. Counterparts. This Agreement may be executed in two or more separate
counterparts, each of which shall be an original, and all of which together
shall constitute one and the same agreement.

22. Successors and Assigns. The rights and obligations created hereunder shall
be binding on the Grantee and his or her heirs and legal representatives and on
the successors and assigns of the Partnership.

 

12



--------------------------------------------------------------------------------

23. Data Privacy Consent. In order to administer the Plan and this Agreement and
to implement or structure future equity grants, the Company and its agents may
process any and all personal or professional data, including but not limited to
Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement.

[Signature Page Follows]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Award to be executed on the
[      ] day of [              ], 2016.

 

PROLOGIS, INC.

 

By:

      Name:   Title:

 

PROLOGIS, L.P.

By: PROLOGIS, INC., Its General Partner By:       Name:   Title:

 

Grantee

      Name: Address:



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF LIMITED PARTNER SIGNATURE PAGE

The Grantee, desiring to become one of the within named Limited Partners of
Prologis, L.P., hereby becomes a party to the Thirteenth Amended and Restated
Agreement of Limited Partnership of Prologis, L.P., as amended through the date
hereof (the “Partnership Agreement”).

The Grantee constitutes and appoints the General Partner, any Liquidator, and
authorized officers and attorneys-in-fact of each, and each of those acting
singly, in each case with full power of substitution, as the Grantee’s true and
lawful agent and attorney-in-fact, with full power and authority in the
Grantee’s name, place and stead to carry out all acts described in
Section 2.4.A(i) and (ii) of the Partnership Agreement, such power of attorney
to be irrevocable and a power coupled with an interest pursuant to Section 2.4.B
of the Partnership Agreement.

The Grantee agrees that this signature page may be attached to any counterpart
of the Partnership Agreement.

 

Signature Line for Grantee:       Name:                              
            Date:                                          

 

Address of Grantee:

     



--------------------------------------------------------------------------------

EXHIBIT B

ELECTION TO INCLUDE IN GROSS INCOME IN YEAR OF

TRANSFER OF PROPERTY PURSUANT TO SECTION 83(B)

OF THE INTERNAL REVENUE CODE

The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, Treasury Regulations Section 1.83-2
promulgated thereunder, and Rev. Proc. 2012-29, 2012-28 IRB, 06/26/2012, to
include in gross income as compensation for services the excess (if any) of the
fair market value of the property described below over the amount paid for such
property.

 

  1. The name, address and taxpayer identification number of the undersigned
are:

Name: (the “Taxpayer”)

Address:

Social Security No./Taxpayer Identification No.:

Taxable Year: Calendar Year [            ].

 

  2. Description of property with respect to which the election is being made:

The election is being made with respect to [             ] LTIP Units in
Prologis, L.P. (the “Partnership”).

 

  3. The date on which the LTIP Units were transferred is [             ]. The
taxable year to which this election relates is calendar year 201__.

 

  4. Nature of restrictions to which the LTIP Units are subject:

 

  (a) With limited exceptions, until the LTIP Units vest, the Taxpayer may not
transfer in any manner any portion of the LTIP Units without the consent of the
Partnership.

 

  (b) The Taxpayer’s LTIP Units are subject to performance-based vesting
provisions. With limited exceptions, unvested LTIP Units are forfeited upon a
termination of the Taxpayer’s service with the Company or in the event certain
performance-based vesting criteria are not satisfied

 

  (c) With limited exceptions, until the sixth anniversary of the transfer date,
the Taxpayer may not transfer the LTIP Units without the consent of the
Partnership.

 

  5. The fair market value at time of transfer (determined without regard to any
restrictions other than a nonlapse restriction as defined in Treasury
Regulations Section 1.83-3(h)) of the LTIP Units with respect to which this
election is being made was [$     ] per LTIP Unit.



--------------------------------------------------------------------------------

  6. The amount paid by the Taxpayer for the LTIP Units was [$            ] per
LTIP Unit.

 

  7. The amount to include in gross income is $0.

The undersigned taxpayer will file this election with the Internal Revenue
Service office with which taxpayer files his or her annual income tax return not
later than 30 days after the date of transfer of the property. A copy of the
election also will be furnished to the person for whom the services were
performed. Additionally, the undersigned will include a copy of the election
with his or her income tax return for the taxable year in which the property is
transferred. The undersigned is the person performing the services in connection
with which the property was transferred.

Dated: [            ]

 

 

Name:  



--------------------------------------------------------------------------------

EXHIBIT C

GRANTEE’S COVENANTS, REPRESENTATIONS AND WARRANTIES

The Grantee hereby represents, warrants and covenants as follows:

(a) The Grantee has received and had an opportunity to review the following
documents (the “Background Documents”):

(i) The latest Annual Report to Stockholders that has been provided to
stockholders;

(ii) The Company’s Proxy Statement for its most recent Annual Meeting of
Stockholders;

(iii) The Company’s Report on Form 10-K for the fiscal year most recently ended;

(iv) The Company’s Form 10-Q for the most recently ended quarter if one has been
filed by the Company with the Securities and Exchange Commission since the
filing of the Form 10-K described in clause (iv) above;

(v) Each of the Company’s Current Report(s) on Form 8-K, if any, filed since the
later of the end of the fiscal year most recently ended for which a Form 10-K
has been filed by the Company;

(vi) The Thirteenth Amended and Restated Agreement of Limited Partnership of
Prologis, L.P., as then amended;

(vii) The Company’s 2012 Long-Term Incentive Plan;

(viii) The Company’s 2016 Outperformance Plan; and

(ix) The Company’s Articles of Incorporation, as then amended.

The Grantee also acknowledges that any delivery of the Background Documents and
other information relating to the Company and the Partnership prior to the
determination by the Partnership of the suitability of the Grantee as a holder
of Award LTIP Units shall not constitute an offer of Award LTIP Units until such
determination of suitability shall be made.

(b) The Grantee hereby represents and warrants that



--------------------------------------------------------------------------------

(i) The Grantee either (A) is an “accredited investor” as defined in Rule 501(a)
under the Securities Act, or (B) by reason of the business and financial
experience of the Grantee, together with the business and financial experience
of those persons, if any, retained by the Grantee to represent or advise him or
her with respect to the grant to him or her of LTIP Units, the potential
conversion of LTIP Units into common units of the Partnership (“Common Units”)
and the potential redemption of such Common Units for shares of Common Stock
(“Shares”), has such knowledge, sophistication and experience in financial and
business matters and in making investment decisions of this type that the
Grantee (I) is capable of evaluating the merits and risks of an investment in
the Partnership and potential investment in the Company and of making an
informed investment decision, (II) is capable of protecting his or her own
interest or has engaged representatives or advisors to assist him or her in
protecting his or her its interests, and (III) is capable of bearing the
economic risk of such investment.

(ii) The Grantee understands that (A) the Grantee is responsible for consulting
his or her own tax advisors with respect to the application of the U.S. federal
income tax laws, and the tax laws of any state, local or other taxing
jurisdiction to which the Grantee is or by reason of the award of LTIP Units may
become subject, to his or her particular situation; (B) the Grantee has not
received or relied upon business or tax advice from the Company, the Partnership
or any of their respective employees, agents, consultants or advisors, in their
capacity as such; (C) the Grantee provides or will provide services to the
Partnership on a regular basis and in such capacity has access to such
information, and has such experience of and involvement in the business and
operations of the Partnership, as the Grantee believes to be necessary and
appropriate to make an informed decision to accept this Award of LTIP Units; and
(D) an investment in the Partnership and/or the Company involves substantial
risks. The Grantee has been given the opportunity to make a thorough
investigation of matters relevant to the LTIP Units and has been furnished with,
and has reviewed and understands, materials relating to the Partnership and the
Company and their respective activities (including, but not limited to, the
Background Documents). The Grantee has been afforded the opportunity to obtain
any additional information (including any exhibits to the Background Documents)
deemed necessary by the Grantee to verify the accuracy of information conveyed
to the Grantee. The Grantee confirms that all documents, records, and books
pertaining to his or her receipt of LTIP Units which were requested by the
Grantee have been made available or delivered to the Grantee. The Grantee has
had an opportunity to ask questions of and receive answers from the Partnership
and the Company, or from a person or persons acting on their behalf, concerning
the terms and conditions of the LTIP Units. The Grantee has relied upon, and is
making its decision solely upon, the Background Documents and other written
information provided to the Grantee by the Partnership or the Company. The
Grantee did not receive any tax, legal or financial advice from the Partnership
or the Company and, to the extent it deemed necessary, has consulted with its
own advisors in connection with its evaluation of the Background Documents and
this Agreement and the Grantee’s receipt of LTIP Units.

(iii) The LTIP Units to be issued, the Common Units issuable upon conversion of
the LTIP Units and any Shares issued in connection with the redemption of any
such Common Units will be acquired for the account of the Grantee for investment
only and not with a current view to, or with any intention of, a distribution or
resale thereof, in whole or in part, or the grant of any participation therein,
without prejudice, however, to the Grantee’s right (subject to the terms of the
LTIP Units, the Plan, the POP and this Agreement) at all times to sell or
otherwise dispose of all or any part of his or her LTIP Units, Common Units or
Shares in compliance with the Securities Act, and applicable state securities
laws, and subject, nevertheless, to the disposition of his or her assets being
at all times within his or her control.



--------------------------------------------------------------------------------

(iv) The Grantee acknowledges that (A) neither the LTIP Units to be issued, nor
the Common Units issuable upon conversion of the LTIP Units, have been
registered under the Securities Act or state securities laws by reason of a
specific exemption or exemptions from registration under the Securities Act and
applicable state securities laws and, if such LTIP Units or Common Units are
represented by certificates, such certificates will bear a legend to such
effect, (B) the reliance by the Partnership and the Company on such exemptions
is predicated in part on the accuracy and completeness of the representations
and warranties of the Grantee contained herein, (C) such LTIP Units, or Common
Units, therefore, cannot be resold unless registered under the Securities Act
and applicable state securities laws, or unless an exemption from registration
is available, (D) there is no public market for such LTIP Units and Common Units
and (E) neither the Partnership nor the Company has any obligation or intention
to register such LTIP Units or the Common Units issuable upon conversion of the
LTIP Units under the Securities Act or any state securities laws or to take any
action that would make available any exemption from the registration
requirements of such laws, except, that, upon the redemption of the Common Units
for Shares, the Company currently intends to issue such Shares under the Plan
and pursuant to a Registration Statement on Form S-8 under the Securities Act,
to the extent that (I) the Grantee is eligible to receive such Shares under the
Plan at the time of such issuance and (II) the Company has filed an effective
Form S-8 Registration Statement with the Securities and Exchange Commission
registering the issuance of such Shares. The Grantee hereby acknowledges that
because of the restrictions on transfer or assignment of such LTIP Units
acquired hereby and the Common Units issuable upon conversion of the LTIP Units
which are set forth in the Partnership Agreement and this Agreement, the Grantee
may have to bear the economic risk of his or her ownership of the LTIP Units
acquired hereby and the Common Units issuable upon conversion of the LTIP Units
for an indefinite period of time.

(v) The Grantee has determined that the LTIP Units are a suitable investment for
the Grantee.

(vi) No representations or warranties have been made to the Grantee by the
Partnership or the Company, or any officer, director, shareholder, agent, or
affiliate of any of them, and the Grantee has received no information relating
to an investment in the Partnership or the LTIP Units except the information
specified in this Paragraph (b).

(c) So long as the Grantee holds any LTIP Units, the Grantee shall disclose to
the Partnership in writing such information as may be reasonably requested with
respect to ownership of LTIP Units as the Partnership may deem reasonably
necessary to ascertain and to establish compliance with provisions of the Code,
applicable to the Partnership or to comply with requirements of any other
appropriate taxing authority.



--------------------------------------------------------------------------------

(d) The Grantee hereby agrees to make an election under Section 83(b) of the
Code with respect to the LTIP Units awarded hereunder, and has delivered with
this Agreement a completed, executed copy of the election form attached to this
Agreement as Exhibit B. The Grantee agrees to file the election (or to permit
the Partnership to file such election on the Grantee’s behalf) within
thirty (30) days after the Award of the LTIP Units hereunder with the IRS
Service Center at which such Grantee files his or her personal income tax
returns, and to file a copy of such election with the Grantee’s U.S. federal
income tax return for the taxable year in which the unvested LTIP Units are
awarded to the Grantee.

(e) The address set forth on the signature page of this Agreement is the address
of the Grantee’s principal residence, and the Grantee has no present intention
of becoming a resident of any country, state or jurisdiction other than the
country and state in which such residence is sited.

(f) The representations of the Grantee as set forth above are true and complete
to the best of the information and belief of the Grantee, and the Partnership
shall be notified promptly of any changes in the foregoing representations.